DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed July 30, 2021.  Currently, claims 1-19 are pending.  Claims 2, 4, 8, 12 have been withdrawn as drawn to non-elected subject matter. 
	

Election/Restrictions
Applicant's election without traverse of Group I, species MS4A1, FCRL2, CD79A and BANK1, Claims 1, 3, 5-7, 9-11, 13-19 in the paper filed July 30, 2021 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/US2017/064658, filed December 5, 2017 and  claims priority to provisional 62/430,280, filed December 5, 2016.  

Drawings
The drawings are objected to.  Figures 12 B-D, pages 13-14 and 13B, page 16, 14B-C for example contain Sequences that are not identified by SEQ ID NO:.. Correction is required. 
Figure 13A, 14A, 15A , for example are illegible.   Correction is required.

Sequence Rules
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825.  
Figures 12B-D, 13B, for example disclose sequences that are not identified by SEQ ID NO:.  Correction is required.  



Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate 
Pages 29-33 are a list of references.  

Improper Markush Grouping
Claims 1, 3, 5-7, 9-11, 13-15 are rejected under the judicially approved “improper Markush grouping” doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch,631 F.2d 716, 719-20 (CCPA 1980). A Markush claim contains an “improper Markush grouping” if:
(1) the species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use. Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent. See MPEP § 803.02.
Here each species is considered to be each combination of at least three genes. 
The recited alternative species in the groups set forth here do not share a single structural similarity, as each different gene that could be detected is itself located in a separate region of the genome and has its own structure. The genes recited in the instant claims, do not share a single structural similarity since each consists of a different nucleotide sequences. The only structural similarity present is that all detected positions are part of nucleic acid molecules. The fact that the markers comprise nucleotides per se does not support a conclusion that they have a common single 
MPEP 2117(II)(A) provides the following guidance as to what constitutes a physical, chemical, or art recognized class:
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” 

The recited genes do not belong to a recognized chemical class because there is no expectation from the knowledge in the art that the genes will behave in the same manner and can be substituted for one another with the same intended result achieved. In other words, there is no expectation from the knowledge in the art that each of the recited genes would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention. Further there is no evidence of record to establish that it is clear from their very nature that each of the recited genes possess the common property of being associated with breast cancer.
MPEP 2117(II) further states the following:
Where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the compounds do not appear to be members of a recognized physical or chemical class or members of an art-recognized class, the members are considered to share a "single structural similarity" and common use when the alternatively usable compounds share a substantial structural feature that is essential to a common use. Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). See also subsection HB, below.

The recited alternative species do not share a substantial common structure just because they all have a sugar phosphate backbone. The sugar phosphate backbone of a nucleic acid chain is not considered to be a substantial common structural feature to the group of genes being claimed because it is shared by ALL nucleic acids. Further, the fact that the genes all have a sugar phosphate backbone does not support a conclusion that they have a common single structural similarity because the structure of comprising a sugar phosphate backbone alone is not essential to the asserted common use of being associated with sensitivity to treatment with CPI-613.  
Following this analysis, the claims are rejected as containing an improper Markush grouping.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 9-11, 13-16, 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	The unpatentability of abstract ideas was recently confirmed by the U.S. Supreme Court. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Bilski v. Kappos, 561 U.S. 593, 601 (2010).  
	The unpatentability of laws of nature was recently confirmed by the U.S. Supreme Court in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U.S. 175, 185 (1981); see also Bilski v. Kappos, 561 U.S. at 601 (2010).   The Supreme Court does acknowledge that it is possible “to transform an unpatentable law of nature,” but “one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 566 U.S. at 72 (quoting Gottschalk, 409 U.S. at 71–72). In Mayo, the Court found that “[i]f a law of nature is not patentable, the neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." 566 U.S. at 77.  Additionally, “‘conventional or obvious’ ‘[pre]-solution activity’ is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law.” Id. at 79 (quoting Flook, 437 U.S. at 590); see also Bilski, 561 U.S. at 593 (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’”) (quoting Diehr, 450 U.S. at 191–192). 
natural products was recently reconfirmed by the Supreme Court in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, (2013).
	In Alice Corp., the Supreme Court reiterated the two-step test it devised in Mayo to determine patent eligibility for claims: “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A Prong I	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  
Claim 1 is directed to “a method for detecting a collection of differentially expressed genes which indicate sensitivity to treatment with CPI-613”.   

Claim 15 is directed to a “method of assessing a patient’s response to CPI-613 treatment of AML” and “wherein a reduction in expression is indicative of response to CPI-613 treatment of AML.  

Claims 1, 3, 5, 9-11, 13-16, 18-19 are directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract steps of “detecting a collection of differentially expressed genes which indicate sensitivity to treatment with CPI-613”; “detecting a collection of differentially expressed genes which indicate efficacy of CPI-613 treatment”; “assessing a patient’s response to CPI-613 treatment of AML”) and a law of nature/natural phenomenon (i.e. the natural correlation between the expression  levels of MS4A1, FCRL2, BANK1 and CD79 and response/sensitivity to CPI-613 treatment).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  

Herein, Claims 1, 3, 5, 9-11, 13-16, 18-19 involve the patent-ineligible concept of an abstract process.  The preambles for each of these claims includes an intended use for the results of a gene expression analysis.  These intended uses are abstract processes that may be accomplished mentally by thinking about a subject’s gene expression levels and assessing whether the subject has response/sensitivity to CPI-613 treatment. 

We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a nontumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position.
Additionally, in University of Utah Res. Foundation v. Ambry Genetics Corp.(Fe6 Cir, 2014), the Court held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘“transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization 

A correlation that preexists in the human is an unpatentable phenomenon.  The association between the expression levels of MS4A1, FCRL2, BANK1 and CD79 and response/sensitivity to CPI-613 treatment is a law of nature/natural phenomenon.  The preambles of the claims recite these correlations.  Even if the preamble were to require something more such as to verbalize the discovery of the natural law, this mere verbalization is not an application of the law of nature to a new and useful end.  The method does not require the process user to do anything in light of the correlation.  The preamble fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    

Question 2A Prong II
The exceptions are not integrated into a practical application of the exception.  The claims does not recite any additional elements that integrate the exception into a practical application of the exception.  While the claim recites obtaining a sample and detecting the expression levels of genes, this is not an integration of the exception into a practical application.  Instead these elements are data gathering required to perform the method.  Thus, the claim is “directed to” the exception. 

Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of determining the expression levels of MS4A1, FCRL2, BANK1 and CD79 was well known in the art at the time the invention was made.  The prior art teaches that gene expression analysis with Affymetrix U133A genechip was commercially available and analyzed a collection of genes.  It is an inherent property that the chip comprises probes to the instant genes and thus analysis of the chip inherently detected expression levels of MS4A1, FCRL2, BANK1 and CD79.   The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.  

The detecting step is a mere data gathering step that amounts to extra solution activity to the judicial exception.  It merely tells the users of the method to determine the gene expression of a sample without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative method for such determination.  The determining step essentially tells users to determine the expression through whatever known processes they wish to use.  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 3, 5-7, 9-11, 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and the dependent claims thereon are indefinite. It is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of Claim 1 is directed to a method for detecting a collection of differentially expressed genes which indicate sensitivity to treatment with CPI-613. However the claim only provides for obtaining a sample and detecting the expression levels of genes.   Thus it is not clear if applicant intends to cover any method for detecting the expression levels of genes, or if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If the claim requires something more, it is unclear what additional active process step the method requires and it appears that the claims are incomplete. The claims fail to provide any active steps that clearly accomplish the goal set for the by the preamble of the claims. Claims 9, 15 and the dependent claims thereon are similarly indefinite.  
Claim 6-7, 17 are indefinite over “said subject” in the administrating step.   Claim 6 provides obtaining a biological sample from the subject and detecting the expression levels.  The claim then appears to provide a statement that elevated levels of said genes being indicative of sensitivity to CPI-613.  The claim then requires administering to said subject a therapeutic.  It is unclear whether the claim administers the therapeutic to all subjects in step a or whether the claim intends to detect an elevated level of each of the elected genes, identifying the subject as being sensitive to CPI-613 and administer to the identified subject a therapy.  It is unclear who “said” subject refers to in step c).   Clarification is required.  Claim 7 is similarly indefinite.  
Claims 6-7, 17 are indefinite over the recitation “elevated levels” because “elevated levels” is a relative term.  It is unclear what the genes are elevated in relation 
Claims 15, 19 are directed to assessing a patient’s response to CPI-613.  The claim then obtains a biological sample from a subject.  It is unclear whether the subject is the same individual as the patient.  Clarification is required.  The claim could be amended to make the term consistent thru the claim.  
Claim 15, 19 are indefinite over the recitation “reduction in expression levels” because “reduction” is a relative term.  It is unclear what the genes are reduced in relation to.  It is unclear whether the expression levels of MS4A1, FCRL2, BANK1 and CD79 are reduced relative to subjects who are resistant to CPI-613 or susceptible to CPI-613.  Furthermore, it is unclear how reduced.  Is any amount of reduction indicative of any response?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claim(s) 1, 3, 5, 9, 13, 15-16, 18-19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valk et al. (New England Journal of Medicine, Vol. 350, pages 1617-1628, 2004).
The U133A gene chip comprises probes for assessing the gene expression levels for MS4A1, FCRL2, BANK1 and CD79.  Thus, analysis of the U133A GeneChip inherently detects the expression levels for each of these genes.  
Valk teaches a method of determining the gene expression profile in samples of peripheral blood or bone marrow from 285 patients with AML using the Affymetrix U133A GeneChip (abstract). Claim 1 requires two steps, namely obtain a sample and detect expression levels.  The claim does not require any more.  These four genes are inherently expressed genes that indicate sensitivity to treatment with CPI-613.  Thus, Valk teaches each limitation of Claim 1 and 16. 
With regard to Claim 3, the claim merely recites an intended use for the expression data obtained in Claim 1.  The claim does not require performing any hierarchical cluster analysis or identification of responders/non-responders.  Valk teaches using unsupervised cluster analysis for analysis of molecular signatures (abstract).  
With regard to Claim 5, the sample is bone marrow cells and blood samples (page 1618, col. 2). 

Claim 13 requires the subject has relapse.  Valk teaches relapse rates were determined among patients whose specimens were within the Correlation view.  Thus, a subset of the specimens had relapse (page 1625, col. 2).  

Claim(s) 1, 3, 5, 9-10, 15-16, 18-19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zyprych-Walczak et al. (Hindawi Publishing Corporation, BioMed Research International, Vol. 2015, Article ID 621690).  
Zyprych-Walczak teaches analysis of sequencing data from transcriptome sequencing (RNA-seq).  Zyprych-Walczak teaches that the decreasing cost of next generation sequencing (NGS) is an additional argument for the selection of RNA-seq instead of microarray based gene expression analysis (page 1, col. 1).  Zyprych-Walczak teaches AML data set from an RNA-seq experiment (page 3, col. 1).  The gene expression profiles in 30 peripheral blood (PB) and bone marrow (BM) samples from 25 Adult AML patients were studied (page 3, col. 1).  Zyprych-Walczak teaches using RNA-seq to obtain gene expression data and analysis of the expression levels.  Since RNA-seq was performed for the entire transcriptome sequencing, the expression levels of the elected four genes was inherently detected.  
With regard to Claim 3, the claim merely recites an intended use for the expression data obtained in Claim 1.  The claim does not require performing any 
With regard to Claim 5, the sample is bone marrow cells and blood samples (page 3, col 1). 
Claim 9 and Claim 15, like Claim 1 requires obtaining a sample and detecting the expression levels of the four elected genes.  The claim does not require any more.  These four genes are inherently expressed genes that indicate sensitivity to treatment with CPI-613.  Thus, Zyprych-Walczak teaches each limitation of Claims 9 and 15-16, 18-19.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 10, 2021